tcmemo_2017_1 united_states tax_court john m sensenig and alta z sensenig petitioners v commissioner of internal revenue respondent docket no filed date p-h was the sole shareholder and president of clcl an s_corporation clcl provided high-risk capital to various companies including g-l lfp and wsc p-h also owned an equity_interest in each of g-l lfp and wsc no loan documents were created for the advances to the three corporations p-h did not undertake due diligence analysis of borrowers that a typical creditor would have undertaken clcl made the advances notwithstanding wsc’s other superior creditors and p-h never attempted to collect repayment of the advances p-h claimed a bad_debt deduction for clcl on clcl’s form_1120s u s income_tax return for an s_corporation for the form_1120s did not identify the source of the deduction but during r’s examination p-h stated it was for alleged loans to g-l and lfp in this litigation ps alleged that the bad_debts arose from loans to wsc rather than to g-l and lfp held the advances by p-h through clcl were not loans but investments in equity and they did not become worthless in therefore ps are not entitled to a business_bad_debt deduction for held further ps are liable for an accuracy-related_penalty under sec_6662 john m sensenig and alta z sensenig for themselves kristina l rico for respondent memorandum findings_of_fact and opinion gustafson judge pursuant to sec_6212 the internal_revenue_service irs determined deficiencies in the and income_tax of petitioners john m sensenig and alta z sensenig as well as accuracy-related_penalties under sec_6662 for all three years and an addition_to_tax under sec_6651 for the sensenigs filed a timely petition under sec_6213 which stated that they appeal the irs findings we construe this pro_se petition to request for all three years redetermination of the tax penalties and for the addition_to_tax at the time they filed the petition they resided in pennsylvania 1unless otherwise indicated all section references are to the internal_revenue_code u s c as amended and all rule references are to the tax_court rules_of_practice and procedure all amounts are rounded to the nearest dollar after concessions by the parties the issues to be decided are whether the sensenigs are entitled to a business_bad_debt deduction of dollar_figure for we hold that they are not and whether the sensenigs are liable for the accuracy-related_penalty for we hold that they are findings_of_fact i mr and mrs sensenig mr sensenig is an entrepreneur and a self-taught licensed public accountant and mrs sensenig is a homemaker mr sensenig has prepared tax returns since received his license in date and maintained his license into the 1990s mr sensenig owns his own tax_return preparation business group support inc an s_corporation at one time mr sensenig prepared approximately personal and business federal tax returns a year 2in date the parties filed a stipulation of settled issues that addresses certain adjustments in the notice_of_deficiency and concludes in paragraph the remaining items at issue in this case are whether petitioner is entitled to the claimed schedule e bad_debt in the amount of dollar_figure claimed in taxable_year and whether the addition_to_tax under sec_6662 apply paragraph of the first stipulation of facts filed at trial in date states that t he parties entered into a stipulation of settled issues that resolved all of the issues for the taxable years and in view of respondent’s burden of production under sec_7491 and in view of the silence of both respondent’s pretrial memorandum and his post-trial brief on the penalty issue for and and the addition_to_tax under sec_6651 we construe the stipulation to resolve in the sensenigs’ favor the penalties for and and the addition_to_tax for including all of his own federal_income_tax returns as well as all the federal tax returns for the companies in which he had an equity_interest ii conestoga log cabin leasing inc over the last years mr sensenig has had an equity_interest in a number of companies including s_corporations named conestoga log cabins and conestoga log cabins leasing inc clcl mr sensenig served as president of clcl and by he was its sole owner and the sole signatory of its bank accounts conestoga log cabins was in the business of selling log cabin kits and log home kits clcl was first organized as a manufacturer of the log cabin kits sold by conestoga log cabins but clcl later provided financing to buyers who could not afford to pay for the kits outright the funds used to finance these purchases came from mr sensenig’s investor pool iii investor pool mr sensenig solicited investments in the clcl financing activity by other mennonite and amish individuals the investors were promised attractive rates of return by demand notes payable by mr sensenig individually or by clcl the notes bore interest rates but no maturity dates initially these invested funds were used only to finance log cabin purchases but because numerous amish and mennonite investors became interested in investing funds with mr sensenig he began accepting additional funds and executing demand notes with favorable interest rates to invest in other companies mr sensenig through clcl advanced money to start-up companies and to companies already in existence that had an opportunity for a new product or line_of_business mr sensenig never reviewed formal written projections for the companies that clcl invested in mr sensenig did not obtain any third-party audits or request any financial statements and clcl did not finance any company if that company had other means to borrow such as traditional banking mr sensenig stated that he relied on gut feel as to when something made financial sense and preferred being able to turn on a dime and he acknowledged at trial that clcl provided high-risk capital and that it was an investment business in return for the money clcl advanced mr sensenig acquired an equity_interest in the company apparently a minority interest in most or all cases and mr sensenig acquired financial control_over each of the companies that clcl invested in by becoming a director a bank account signatory and the chief financial officer thereafter he prepared the tax returns for the company repayment of amounts advanced by clcl to a company was not anticipated until the project had been completed unless there was a surplus which clcl never had clcl and mr sensenig never charged a commission or fee for services to any of the invested-in companies mr sensenig eventually raised investments totaling in excess of dollar_figure million from numerous investors primarily through a small advertisement in a pennsylvania dutch newspaper mr sensenig maintained detailed account records for each investor sent the investors quarterly statements reporting interest accrued and issued to them forms the investors did not have a say in where mr sensenig or clcl invested their money and there was no formal approval or voting process as to what companies or projects mr sensenig or clcl chose for investment iv investments in mr sensenig through clcl invested in different companies three of these are relevant to the parties’ dispute about the sensenigs’ claim of a bad_debt_loss a glue-lam inc glue-lam inc g-l was organized in as a c_corporation to design and manufacture glue-laminated timber as late as g-l’s lamination process was still under development and the product was never manufactured mr sensenig had an equity_interest in g-l and during taxable years through clcl advanced approximately dollar_figure to g-l the other shareholders of g-l contributed one dollar each to g-l’s capital mr sensenig was appointed a director the chief financial officer the bookkeeper and the paymaster of g-l and he was made a signatory of g-l’s accounts mr sensenig never received a salary mr sensenig stipulated that his goal for his investment in g-l was to profit from his ownership_interest although the records of clcl included journal entries labeling some of clcl’s advances to g-l as loans neither mr sensenig nor clcl executed any notes agreements or other documents with g-l evidencing any loan according to its tax returns g-l continued to acquire assets through mr sensenig has not provided any evidence that clcl ever held g-l in default and mr sensenig admits he never demanded repayment of these advances from g-l mr sensenig did not take legal action against g-l because of his status as a shareholder as well as his mennonite religious views there is no documentary_evidence that clcl wrote off any portion of the g-l debts on its books in mr sensenig stated that the only evidence would be on the tax returns themselves g-l was still operating after the year of the claimed bad_debt_loss and for several years clcl continued to advance money to g-l the records reflect that in clcl advanced dollar_figure that in clcl advanced another dollar_figure and that in clcl advanced an additional dollar_figure million some portion which we cannot quantify of the funds advanced in those years reflects an increase in amounts of interest that g-l owed to clcl which clcl accrued but which g-l did not pay as late as date g-l had an active web site g-l’s final federal_income_tax return was filed for taxable_year as late as date g-l was listed as active on the pennsylvania department of state web site b lebanon finished products lebanon finished products lfp was organized in as an s_corporation and was in the business of polishing rebar clcl purchased equity in lfp because mr sensenig thought one of its employees had a good idea for constructing a machine to electro polish since lfp did not have sufficient capital to develop the product mr sensenig purchased a equity_interest in lfp during taxable years through clcl advanced dollar_figure to lfp no further equity contributions were made by anyone else mr sensenig was appointed a director the chief financial officer the bookkeeper and the paymaster of lfp and he was made a signatory of lfp’s accounts mr sensenig did not receive a salary from lfp and his stated goal for clcl’s investment in lfp was to profit from its ownership_interest neither mr sensenig nor clcl executed with lfp any documentation evidencing any loan as with g-l mr sensenig did create on clcl’s records journal entries that labeled some of the advances from clcl to lfp as loans according to its tax returns lfp continued to acquire assets through mr sensenig has not provided any evidence that clcl held lfp in default and mr sensenig never demanded repayment of these advances from lfp mr sensenig did not take legal action against lfp because of his status as shareholder of lfp as well as his religious views there is no documentary_evidence that clcl wrote off any portion of the lfp debts in on its books after lfp was still operating the record reflects that in the year after the claimed bad_debt_loss clcl advanced approximately dollar_figure million to lfp of which approximately dollar_figure represented accrued but unpaid interest during clcl continued to finance lfp because mr sensenig hoped that lfp could obtain a patent as late as date lfp had an active web site and as late as date lfp was listed as active on the pennsylvania department of state web site c washington street castings washington street castings wsc was organized in as an s_corporation and operated a foundry on a large plot of land that mr sensenig considered ideal for development wsc had financed its land acquisition by obtaining loans from unrelated third-party sources and mr sensenig acknowledged that these lenders had a claim to that property superior to clcl’s claim at some point after wsc’s land acquisition mr sensenig through clcl bought a equity_interest in wsc wsc continued operating the existing foundry in date the shareholders of wsc entered into an authorizing resolution by which the president of wsc was authorized to borrow money or obtain extensions of credit from clcl according to the resolution the president of wsc was authorized to execute all documents instruments and agreements as may be required by the lender clcl to fulfill the conditions of any loan agreement note mortgage or other financing document but no such documents were ever executed during taxable years through clcl advanced dollar_figure to wsc mr sensenig was appointed a director the chief financial officer the bookkeeper and the paymaster of wsc and he was made a signatory of the company’s accounts mr sensenig did not receive a salary from wsc mr sensenig’s stated goal for his investment in wsc was to profit from his ownership_interest as with g-l and lfp mr sensenig did create on the records of clcl journal entries that labeled some of the advances from clcl to wsc as loans clcl did not hold wsc in default and mr sensenig has never made formal demands for repayment from wsc mr sensenig asserts that because he was an insider wearing several hats no formal demands were necessary mr sensenig did not take legal action against wsc because of his status as a shareholder of both companies as well as his religious beliefs there is no documentary_evidence that clcl wrote off any portion of the wsc debts on its books in after wsc was still in operation in clcl advanced an additional dollar_figure million to wsc of which approximately dollar_figure represented accrued but unpaid interest and again in clcl advanced approximately dollar_figure million to wsc as late as date wsc was listed as active on the pennsylvania department of state web site v investigation by securities regulators the pennsylvania securities commission psc investigated mr sensenig’s receipt of funds borrowed from his investors the psc determined that mr sensenig’s practice of issuing demand notes to investors in return for receipt of borrowed funds constituted the sale of unregistered securities in date mr sensenig and clcl received from the psc an order to cease and desist the offering and sale of unregistered securities as a result mr sensenig was barred from accepting any more money into the investor pool and he lacked funds to advance to the not-yet-completed projects from which he had expected eventually to pay off the demand notes he perceived this as a dire threat to clcl its investors and its investments in date the psc accepted mr sensenig’s offer of settlement and rescinded the summary order to cease and desist mr sensenig and clcl were permanently barred from offering or selling securities in pennsylvania unless he received a valid registration_statement thereafter mr sensenig took steps to try to register with the u s securities_and_exchange_commission but it proved too costly and he abandoned the effort vi the tax returns in carl smith a certified_public_accountant c p a employed by group support inc prepared clcl’s form_1120s u s income_tax return for an s_corporation while doing so he recommended that clcl deduct dollar_figure as bad_debt the form_1120s does not identify the source of the bad_debt deduction but according to clcl’s general ledger for january through date the total bad_debt as of date was dollar_figure which included dollar_figure attributable to g-l and dollar_figure attributable to lfp mr sensenig followed this recommendation because he and mr smith believed the possibility either company would become profitable was remote mr sensenig signed the clcl form_1120s that mr smith prepared apart from the bad_debt deduction clcl would have reported ordinary business income for in the amount of dollar_figure but instead clcl’s form_1120s reported a net_loss after the bad_debt deduction of dollar_figure mr and mrs sensenig filed their form_1040 u s individual_income_tax_return on date for reasons the record does not show they did not claim on their return any portion of clcl’s reported loss vii the commissioner’s examination the irs examined clcl’s and the sensenigs’ tax returns for through on date the commissioner’s revenue_agent toured g-l and lfp both companies were still in existence at that time but only lfp was still operating at the time of the facility tour on date the irs requested documents and information from mr sensenig regarding the bad_debt deduction claimed for g-l and lfp two days later mr smith met with the revenue_agent to discuss the irs’s information_document_request idr and at the meeting mr sensenig provided the agent with a one-page written explanation of the bad_debt write offs that document stated that the loans for which clcl claimed a bad_debt deduction were to g-l and lfp during mr sensenig’s examination no companies other than g-l and wsc were mentioned as having deductible bad_debts on date the irs again requested information and documents regarding the claimed bad_debt deduction attributable to g-l and lfp but no documentary information was provided in response to the request mr sensenig did not provide the irs with any documentary_evidence of the interest rate the examination continued and in mr sensenig agreed with the irs that the bad_debt deduction was erroneous mr sensenig said he had been unaware that the bad_debt deduction was claimed on clcl’s return and agreed that it should not have been now however mr sensenig maintains that the decision made in to claim the bad_debt deduction was correct because the events that triggered the loss chiefly the cease-and-desist order occurred in the irs sent mr and mrs sensenig a statutory_notice_of_deficiency nod on date for the nod disallowed clcl’s bad_debt deduction attributed the resulting income to the sensenigs and determined the resulting deficiency in tax along with an accuracy-related_penalty under sec_6662 viii tax_court litigation after receiving the nod the sensenigs timely filed with the tax_court in date a petition for redetermination of the deficiency the addition_to_tax and the penalties in the notice when preparing the petition mr sensenig concluded that clcl should have deducted in an additional bad_debt arising not from g-l and lfp but from wsc at trial the court asked mr sensenig to offer into evidence financial information regarding the companies at issue to show that they could not pay the debts to clcl mr sensenig said the only evidence he could provide was common sense evidence that is he maintains because the securities regulators shut down his investment activity with the date cease-and-desist order he lacked additional funds with which he could keep the companies going and it was obvious that the companies were therefore doomed and that clcl’s alleged loans to them became worthless ix ultimate findings_of_fact we find that clcl’s advances to g-l lfp and wsc were not loans and that if they were they did not become worthless in opinion the primary issue for decision is whether the sensenigs are entitled to a business_bad_debt deduction for under sec_166 the secondary issue is whether the sensenigs are liable for the accuracy-related_penalty under sec_6662 for i burden_of_proof the irs’s determinations are presumed correct and taxpayers generally bear the burden to prove their entitlement to any deduction they claim rule a 290_us_111 and they must satisfy the specific requirements for any deduction they claim 503_us_79 to that end taxpayers must substantiate each claimed deduction by maintaining records sufficient to establish the amount of the deduction and to enable the commissioner to determine the correct_tax liability sec_6001 116_tc_438 specifically in this case t he burden of proving the reality of indebtedness rests on the petitioner p m fin cor302_f2d_786 3d cir aff’g tcmemo_1961_108 the court need not accept a taxpayer’s self-serving testimony when the taxpayer fails to present corroborating evidence beam v commissioner tcmemo_1990_304 citing 87_tc_74 aff’d without published opinion 956_f2d_1166 9th cir with respect to an individual taxpayer’s liability for penalties and additions to tax sec_7491 places the burden of production on the commissioner ii bona_fide debt deduction a general principles a taxpayer is entitled to a deduction for any bona_fide debt that becomes worthless within the taxable_year see sec_166 sec_1_166-1 income_tax regs to be able to deduct the reported bad_debt for mr sensenig must show that the advances made to g-l lfp or wsc were debt not equity that the debt became worthle sec_3 in taxable_year and that 3the sensenigs did not assert entitlement to a deduction for partially_worthless_bad_debt under sec_166 in their petition or at trial the regulations provide that a partially_worthless_bad_debt may be deducted only to the extent that the debt is charged off during the taxable_year see sec_1_166-3 income_tax regs but the sensenigs presented no evidence that clcl charged off any portion of the purported debt owed by wsc g-l or lfp continued the debt was incurred not as an investment but in connection with a trade_or_business ie the business of promoting organizing and financing or selling corporations because we conclude that mr sensenig failed to prove the first and second of these characteristics see infra parts ii b and ii c we need not and do not reach the third b debt vs equity a bona_fide debt arises from a debtor-creditor relationship based on a valid and enforceable obligation to pay a fixed or determinable sum of money 91_tc_575 sec_1_166-1 income_tax continued to clcl in for these reasons and because the sensenigs failed to prove that the transfers from clcl to wsc g-l or lfp were loans we do not further address sec_166 4if clcl made its advances as an investor and not in the course of a trade_or_business see 373_us_193 then loans it made might yield nonbusiness_bad_debt sec_166 provides that taxpayers other than corporations may deduct nonbusiness bad_debts only when they become worthless and then only as short-term_capital_losses see sec_166 the commissioner takes the position that sec_166 limits an individual taxpayer’s deduction of nonbusiness bad_debts passed to him through an s_corporation even though the s_corporation is a corporation see revrul_93_36 1993_1_cb_187 for the sensenigs a short-term_capital_loss deduction would evidently be limited to dollar_figure see sec_1211 because we determine that clcl’s interests in g-l lfp and wsc were not debt and were not worthless we need not and do not decide the issue of whether if they had been debt they would have been nonbusiness_debt and whether sec_166 would apply to limit the deduction regs by definition a capital_contribution is not a debt for purposes of sec_166 see sec_1_166-1 the question now before us is whether mr sensenig proved that clcl’s advances to g-l lfp and wsc were loans giving rise to debts or instead were equity investments frequent complexities as we will later show this case is simpler than some debt-vs -equity cases but to put this case in context we describe the field generally sec_385 addresses the classification of whether an interest in a corporation is debt or equity the statute authorizes the secretary to prescribe regulation sec_5 setting forth factors to be taken into account in resolving the issue and it provides five factors that the regulations may include sec_385 emphasis added the first of which is a written unconditional promise to pay on demand or on a specified date a sum certain in money in return for an adequate_consideration in money or money’s worth and to pay a fixed rate of interest sec_385 5the secretary promulgated final regulations under sec_385 in date but those regulations do not apply to the tax years in issue in this case see fed reg date 6the other four of the five factors are whether there is subordination to or preference over any indebtedness of the corporation continued in 398_f2d_694 3d cir the u s court_of_appeals for the third circuit to which a decision in this case will apparently be appealable enumerated criteria by which to judge the true nature of an investment which is in form a debt the intent of the parties the identity between creditors and shareholders the extent of participation in management by the holder of the instrument the ability of the corporation to obtain funds from outside sources the thinness of the capital structure in relation to debt the risk involved the formal indicia of the arrangement the relative position of the obligees as to other creditors regarding the payment of interest and principal the voting power of the holder of the instrument the provision of a fixed rate of interest a contingency on the obligation to repay the source of the interest payments the presence or absence of a fixed maturity_date a provision for redemption by the corporation a provision for redemption at the option of the holder and the timing of the advance with reference to the organization of the corporation id see also 555_f2d_364 3d cir noting that the weight of precedent in the realm of debt-equity determination flows from the framework of analysis on the basis of the factors enumerated in fin continued the ratio_of_debt_to_equity of the corporation whether there is convertibility into the stock of the corporation and the relationship between holdings of stock in the corporation and holdings of the interest in question sec_385 hay 469_f2d_1189 3d cir aff’g tcmemo_1970_307 538_fsupp_974 e d pa however in such an analysis no single criterion or group of criteria can provide a conclusive answer in the kaleidoscopic circumstances which individual cases present see fin hay realty co f 2d pincite moreover the enumerated factors should be used only as aids in analyzing the economic reality of the transaction that is whether there is actually a contribution_to_capital or a true loan for purposes of a bad_debt deduction in income_tax computation id the factors outlined in fin hay fall roughly into three categories the intent of the parties the form of the instrument and the objective economic reality of the transaction as it relates to the risks taken by investors see fuscaldo v united_states no 00-cv-2486 wl at e d pa date fischer v united_states f_supp pincite we now analyze clcl’s 7see also scriptomatic inc v united_states f 2d pincite 497_f2d_862 3d cir aff’g in part remanding in part tcmemo_1972_238 trans-atl co v commissioner f 2d pincite3 74_tc_476 finding that due to differing factual circumstances under which debt- equity questions arise where not all the criteria are pertinent an analysis of a lesser number will suffice 441_fsupp_32 e d pa aff’d 582_f2d_1274 3d cir advances according to those three categories of factors--form intent and economic reality--and we conclude that mr sensenig failed to prove that those advances were bona_fide loans rather than contributions to capital or equity investments analysis a form as the foregoing primer illustrates much debt-vs -equity controversy involves ostensible loan instruments that have some characteristics of equity those cases require a comparison of the ostensible loan form of a transaction with its arguable equity substance this case however is not one that presents an investment which is in form a debt fin hay realty co f 2d pincite but which may have equity characteristics rather in this case the investment has little or no form there is no loan agreement providing for repayment of clcl’s advances there is in fact no written_agreement of any sort and mr sensenig never made any formal demands for repayment fin hay factor sec_2 and 8courts have declined to characterize an advance as a genuine loan when the transferor fails to take reasonable measures to secure repayment 154_f3d_61 3d cir rev’g in part vacating in part tcmemo_1996_447 the absence of an unconditional right to demand payment is practically conclusive that an advance is an equity_investment rather than a loan for which an advancing taxpayer might be entitled to claim a deduction for a bad_debt_loss sec_166 sec_385 fischer v united_states f_supp pincite fin hay factor 397_fsupp_753 e d pa thus courts have found the lack of any formality to be inimical to a contention that a loan exists when there is no provision for interest no enforceable obligation to repay the funds advanced no maturity_date and no provision for superiority fischer f_supp pincite see also pepsico puerto rico inc v commissioner tcmemo_2012_269 finding that a definite maturity_date for payment without reservation or condition is a fundamental characteristic of a debt and that if a financial_instrument does not provide any means to ensure payment of interest it is a strong indication of an equity_interest the salient fact of this case is the lack of written evidence demonstrating that there was a valid and enforceable obligation to repay on the part of any of the companies at issue that received advances from mr sensenig through clcl fin hay factor there is no written evidence of an enforceable obligation between clcl and any of the companies at issue much less a provision for a fixed maturity_date or a fixed rate of interest fin hay factors and mr sensenig is not a financially unsophisticated person unaccustomed to having written agreements on the contrary his arrangements with those who invested in clcl’s investor pool were duly reflected in demand notes that stated rates of interest and to those lenders he issued quarterly statements and forms showing the interest that accrued in their favor the loans allegedly made by clcl however are undocumented uncorroborated oral testimony is insufficient to satisfy the taxpayer’s burden in an equity-versus-debt determination see steiner v commissioner tcmemo_1981_212 aff’d without published opinion 688_f2d_825 3d cir fischer f_supp pincite the absence of any type of formality typically associated with loans supports the conclusion that the advances were contributions to capital b intent at trial mr sensenig testified that t he intent of both sides was that this is a loan and that there would be no profit-sharing that interest would be paid and only interest would be paid and that principal and only principal would be repaid there was he says an understanding between the parties that the borrower will post it as borrowed money and the lender will post it as money loaned out and consistent with that mr sensenig offered clcl journal entries that labeled some advances as loans however for only one of the companies at issue wsc did mr sensenig provide even shareholders’ and directors’ resolutions authorizing wsc to borrow from clcl and even in that instance there is no further documentation to demonstrate that thereafter the authority was actually exercised and a loan was in fact made to wsc or that wsc had an obligation to repay such a loan instead mr sensenig stated that on behalf of clcl he entered into oral agreements with g-l lfp and wsc to lend money lines of credit and that those companies agreed to borrow the same amounts but apart from his testimony there is no evidence in the record that reflects that clcl or any of the companies at issue treated the monetary advances from clcl as draws on lines of credit other than the aforementioned scattered journal entries of clcl c onclusory declarations that the parties intended to create debts should carry little weight fischer f_supp pincite see also dunmire v commissioner tcmemo_1981_372 the court provided mr sensenig with the opportunity to present evidence to corroborate his testimony but he was unable to do so in the absence of direct evidence of intent the nature of the transaction may be inferred from its objective characteristics 154_f3d_61 rev’g in part vacating in part tcmemo_1996_ in this case we meet again the blunt objective fact that no loans are documented c economic reality the third category of factors pertains to the economic reality of the advances a court may ascertain the true nature of an asserted loan transaction by measuring the transaction against the ‘economic reality of the marketplace’ to determine whether a third-party lender would extend credit under similar circumstances id pincite quoting scriptomatic inc f 2d pincite if an outside lender would not have lent funds to the corporation on the same terms as did the insider an inference arises that the advance is not a bona_fide loan see fin hay realty co f 2d pincite fischer f_supp pincite the acid test of the economic reality of a purported debt is whether an unrelated outside party would have advanced funds under like circumstances 9such objective characteristics may include the presence or absence of debt instruments collateral interest provisions repayment schedules or deadlines book entries recording loan balances or interest payments actual repayments and any other attributes indicative of an enforceable obligation to repay the sums advanced geftman v commissioner f 3d pincite mr sensenig stated that the companies he chose to finance were start-up ventures that could not obtain financing from unrelated banks fin hay factor as a matter of clcl policy if a start-up company had other sources or means to borrow clcl would not advance money to it and other than the money that clcl provided to the companies no further capital contributions were made by anyone else the three companies at issue were objectively risky debtors and an unrelated prospective lender would probably have concluded that they would likely be unable to repay any proposed loan mr sensenig emphasized that with respect to the advances at issue here he generated no formal written financial projections and that he did not know what those projections would be he was satisfied to go with the gut feel of everybody involved he considered business plans a waste of time and emphasized the importance of being able to turn on a dime on the basis of the facts of the moment unconstrained by any formal plan we think an unrelated lender would have considered this approach too cavalier when mr sensenig decided to write off the advance to lfp it was because he believed the possibility the company would be profitable was remotedollar_figure and 10specifically for lfp mr sensenig did not believe any revenue generated from the patent to polish rebar would be sufficient to repay the debt yet clcl continued to provide financing of approximately dollar_figure million to all three companies after the year for which the bad_debt deduction was claimed no prudent lender would have continued to advance money to any of these companies under such circumstances here the amounts advanced to g-l lfp and wsc were as a matter of economic reality placed at the risk of the businesses and more closely resembled venture capital than loans fin hay factor steiner v commissioner tcmemo_1981_212 where advances are placed at the risk of the business they are typically viewed as contributions to capital rather than loans since congress has chosen to give different tax consequences to debt and equity it would do violence to the congressional policy to treat as debt a purported loan that is so risky that it can properly be regarded only as venture capital fischer f_supp pincite quoting 248_f2d_399 2d cir remanding t c memo to the same effect an advance may have the economic_substance of a loan where the funds are advanced with a reasonable expectation of repayment regardless of the success of the venture or are placed at the risk of the business steiner v commissioner tcmemo_1981_212 mr sensenig’s expectation of repayment to clcl however was completely dependent on the future financial success of the companies which were not successful see scriptomatic inc f_supp pincite holding advances were not debt where repayment can only be reasonably assured by the chance of profits or from the liquidation of the business repayment of any amount advanced by clcl to one of the companies was not anticipated until the project had been completed moreover as to wsc any expectation of repayment was even more remote given that clcl’s interest was necessarily subordinate to the interest of wsc’s prior mortgage_lender fin hay factor also at odds with a conclusion that this was a genuine loan transaction is mr sensenig’s not charging any loan origination fees for the advances and his lack of interest in obtaining third-party audits financial statements or credit reports for the companies he had chosen to invest in clcl’s advances simply do not have the appearance of loans we believe that no reasonable third-party lender would have extended money to these companies when none of the objective attributes which denote a bona_fide loan are present including a written promise of repayment a repayment schedule and security for the loan the transfers simply did not give rise to a reasonable expectation or enforceable obligation of repayment for these reasons we find that the relationship between mr sensenig and clcl on the one hand and the three companies on the other was not that of creditor and debtor and we conclude that mr sensenig’s advances of clcl funds were in substance equity and that the irs properly disallowed the deduction for tax_year c worthlessness the sensenigs’ contention of worthless_debt fails also because they did not show the extent to which the supposed debts were indeed worthless in we accept that the cease-and-desist order was a major harmful event for clcl and the companies in which it invested but whether and when that event caused worthlessness was not demonstrated over the time that this controversy has been pending between the irs and mr sensenig he has been inconsistent with regard to whether claiming the bad_debt deduction for was proper and which company was the debtor fin hay factor the form_1120s that mr sensenig filed for clcl does not identify the source of the bad_debt deduction during the irs’s examination mr sensenig and his accountant mr smith stated that the bad_debt deduction was claimed by clcl for loans to g-l and lfp this position was consistent with clcl’s general ledger for on which the total bad_debt included a complete write-off by clcl of the advances to g-l and lfp and yet clcl continued to advance funds to both companies in subsequent years however later in the examination and also in his petition mr sensenig conceded the bad_debt deduction and explained that he was in fact surprised that his bookkeeper had claimed it and admits that he missed the error when signing the tax_return no other companies were discussed during the examination later in his petition contradicting himself yet again mr sensenig included a handwritten page which he referred as a footnote stating that the years following events have proven that the bad_debt as claimed in was correct after all and should have been allowed as filed mr sensenig now maintains that the bad_debt was related to the advances made to wsc and not only to g-l or lfp but there is no documentary_evidence that clcl wrote off any portion of the wsc debts in on its books and after the bad_debt deduction wsc was still in operation likewise as of date g-l and lfp were still receiving funding from clcl to pay for business operations given mr sensenig’s shifting position about who owed the supposed bad_debts and whether those debts had become worthless we cannot give much weight to his testimony about worthlessness more important he put on no evidence as to the financial condition of the three borrower companies as of december the end of the remaining year at issue the sensenigs did not carry their burden to prove that any debts were worthless in and we will sustain the irs’s disallowance of the bad_debt deductions iii accuracy-related_penalty a taxpayer is liable for an accuracy-related_penalty as to any portion of an underpayment attributable to among other things a substantial_understatement_of_income_tax or negligence sec_6662 and b and there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of of the tax required to be shown on the return or dollar_figure sec_6662 sec_1_6662-4 income_tax regs the commissioner bears the burden of production with respect to this penalty sec_7491 the irs’s nod which made determinations we have sustained determined an underpayment due to an understatement of income_tax in excess of both dollar_figure and of the total_tax required to be shown on petitioner’s return and even if the amount of the deficiency is recomputed under rule it is clear that the understatement will remain substantial for purposes of sec_6662 the commissioner has thus carried his burden of production by demonstrating a substantial_understatement_of_income_tax once the commissioner has met the burden of production the taxpayer must come forward with persuasive evidence that the penalty is inappropriate because for example he or she acted with reasonable_cause and in good_faith sec_6664 higbee v commissioner t c pincite the decision as to whether a taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account all pertinent facts and circumstances see sec_1_6664-4 generally the most important factor is the extent of the taxpayer’s effort to assess her or his proper tax_liability id see also shaw v commissioner tcmemo_2013_170 aff’d 623_fedappx_467 9th cir halby v commissioner tcmemo_2009_204 other circumstances include the experience knowledge and education of the taxpayer as well as the extent to which the taxpayer reasonably and in good_faith relied on the advice of a competent professional tax adviser sec_1_6664-4 see 115_tc_43 aff’d 299_f3d_221 3d cir when asked at trial to provide any argument as to why he should not be held liable for the penalty mr sensenig stated if i owe the tax i owe the penalty in my opinion we agree mr sensenig does not rely on a claim of reliance on advice rather he takes full responsibility for the information reported on the return and does not attribute any fault to his c p a employee who prepared clcl’s tax_return because mr sensenig was a long-time licensed public accountant and owner of an accounting practice--which at one point prepared over returns per year--his professional experience should have prompted more of an effort on his part to ensure that his bad_debt deduction was proper his uncertainty as to which companies’ debts warranted the bad_debt deduction and his surprise at learning which companies’ debts had been relied on to support the deduction demonstrate a lack of a diligent effort to ascertain the validity of the tax deduction under these circumstances we sustain the irs’s determination of the accuracy-related_penalty to reflect the foregoing decision will be entered under rule
